Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending in the instant application and are examined on the merits herein.
Priority
The application claims benefit to provisional application US 62/026936 filed on 5/19/2020.  The instant application claims foreign priority to EP 20175357.1 filed on 5/19/2020. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 6/17/2021. 
Information Disclosure Statement
The information disclosure statement (IDS) dated 8/11/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS has been placed in the application file and the information therein has been considered as to the merits.

Specification Objection
The disclosure is objected to because Table 5 is illegible.  Appropriate correction is required.


Claim Interpretation
Independent claim 1 recites, “A method for maintaining or restoring the removal of small solutes and fluids in an individual in need thereof…”, where administration is required to be done intraperitoneally. These claim limitations are collectively interpreted as describing the process of peritoneal dialysis. Hence, the claims are interpreted as being directed towards a method of peritoneal dialysis by administering the claimed solution.
Note also that all optional claim limitations are not given patentable weight due to being interpreted as either present or absent, where if absent do not affect claim scope. 

Claim Objection
Claim 15 is objected to for inconsistent use of decimal points and commas, when used in the context of a numeric value. Because base claim 1 uses decimal points, it is suggested that claim 15 be amended to be consistent with claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim refers to “an embodiment” in what appears to be the preamble. However, there is no clear recitation stating what category of invention is being claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The term "small solutes" in claims 1, 4 and 5 is a relative term which renders the claim indefinite.  The term "small solutes" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 10 is further indefinite because there are 21 distinct compositions claimed but it is unclear if the intent of the claim is to claim all 21 compositions as simultaneously present or if the 21 compositions are claimed in the alternative.
Claim 20 is further indefinite because: 1) There are two instances of a period, so the scope of the claim is unclear because one cannot determine where the claim is meant to end; 2) item “a)” requires that the subject is resistant to diuretic therapy but item “f)” refers to diuretic therapy resistance as optional, so the subject population scope is unclear.
Claim 14 is rejected under 35 U.S.C. 112(b), as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are the claimed compositions. The claim reads in its entirety, “The method of claim 1, wherein the peritoneal dialysis solution comprises one of the following groups of compositions:”. Yet there are no compositions detailed, which renders the claim incomplete and indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4 and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Arduini et al. (US 6,822,002; 2004, PTO-892), in view of Arduini et al. (US 2008/0138443, PTO-892).
Arduini 002 discloses a method of peritoneal dialysis (PD) by administering a dialysis solution comprising L-carnitine and glucose. (Claim 7) Arduini also discloses the use of continuous ambulatory peritoneal dialysis (CAPD) as a specific technique for performing peritoneal dialysis. (Col. 3) Arduini further discloses that peritoneal dialysis solutions may be in the form of a concentrate (Col. 7) and are contained within bags for administration. (Col. 8)
Arduini 002 does not teach all limitations of the claimed dialysis solution.
Arduini 443 references Arduini 002 (¶0013, 0025) and exemplifies a peritoneal dialysis solution as follows: (¶0057)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the peritoneal dialysis method of Arduini 002 by administering the dialysis solution of Arduini 443, thereby arriving at the instant invention. One would be motivated to employ the peritoneal dialysis solution of Arduini 443 in the peritoneal dialysis method of Arduini 002 because Arduini 443 specifically directs one to the method of Arduini 002. With respect to the claimed amounts of components, the prior art overlaps with the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). (MPEP § 2144.05(I)) Moreover, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP § 2144.05(II))  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Claims 1, 4 and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Arduini et al. (US 6,822,002; 2004, PTO-892), in view of Arduini et al. (US 2008/0138443, PTO-892), further in view of Sandford et al. (US 2010/0114012, PTO-892) or alternatively further in view of Dolkart et al. (US 4,574,085; 1986, PTO-892).
The disclosure of Arduini 002 and 443 are referenced as discussed above. The combined prior art does not teach that the osmotic agent is polydextrin or glycerol.
Sandford et al. discloses that osmotic agents for PD may be icodextrin, polydextrin or raffinose. (¶0071)
Dolkart discloses that an osmotic agent for PD is glycerol. (Claim 1) Dolkart also discloses that sugar present in the peritoneal dialysis solution diffuses into the bloodstream to a significant extent. Accordingly, while the system is safe and effective for increasing the ultrafiltration during peritoneal dialysis, the patient receives a heavy dose of calories during each peritoneal dialysis procedure from the sugar diffusing into his bloodstream. In many instances, this high caloric dose is undesired, as it can result in weight gain and fat. Particularly in the case of diabetics, the transport of significant quantities of a sugar such as glucose or fructose from the peritoneal dialysis solution into the patient's bloodstream can create complications in the medical maintenance of the patient. (Col. 1, Ln. 40-55)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute glucose in the range of 0.36 to 2.86%, with either polydextrin or glycerol, in the method of Arduini 002/443, thereby arriving at the instant invention. One would be motivated to perform such a substitution because Dolkart teaches that glucose has several disadvantages to the patient, namely weight gain and diabetic complications.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Claims 2, 3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Arduini et al. (US 6,822,002; 2004, PTO-892), in view of Arduini et al. (US 2008/0138443, PTO-892), further in view of Andreoli et al. (Rev. Assoc. Med. Bras., Jan. 2020, PTO-892)
The disclosure of Arduini 002 and 443 are referenced as discussed above. The combined prior art does not improvement in peritoneal dialysis efficacy as quantified by Kt/V.
Andreoli et al. discloses that both ultrafiltration, measured as a volume, and clearance of small solutes (i.e depuration), measured by the quantity Kt/V, are used to assess the efficacy of peritoneal dialysis. Specifically Andreoli discloses: 1) “Standard PD solutions contain high concentrations of glucose as an osmotic agent. This plasma hyperosmolar dialysate induces fluid removal from plasma, a process called ultrafiltration. The higher the ultrafiltration, the greater the convective transport of solutes. The volume of ultrafiltration depends on the glucose concentration in the dialysis solution used, the period of permanence of the fluid in the peritoneal cavity and the individual characteristics of each patient’s peritoneal membrane” (p. 38, Col. 1) and “The Guidelines of the International Society of Peritoneal Dialysis (ISPD) suggest that the adequacy of PD should be interpreted considering not only the adequate clearance of small solutes but should also include a clinical analysis that assesses quality of life, laboratory tests, nutritional aspects and appetite, volume status with adequate ultrafiltration to avoid volume overload, hemoglobin values, response to treatment with erythropoiesis stimulating medications, calcium and phosphorus metabolism, and blood pressure control. The clearance of small solutes is quantified using Kt/V, which is calculated according to the formula below and should be corrected for a body surface area of 1.73 m²… According to the National Kidney Foundation – Kidney Disease Outcomes Quality Initiative (NKF KDOQI) PD adequacy guideline, in patients with residual renal function, the minimum total Kt/V dose (peritoneal + renal) should be at least 1.7 per week and should be evaluated at end of the first month of PD and every four months thereafter.” (pp. 39-40)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the efficacy of the method of Arduini 002/443 would be routinely assessed using improvement in the metrics of ultrafiltration volume and small solute clearance, as per Andreoli. It is further prima facie obvious that one of ordinary skill in the art would use the Kt/V threshold of 1.7 as a minimum healthy target, as per Andreoli. It is also prima facie obvious, based on the teachings of Andreoli, that the goal for treating subjects having residual kidney function is to preserve function by targeting the minimum Kt/V value of 1.7.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Arduini et al. (US 6,822,002; 2004, PTO-892), in view of Arduini et al. (US 2008/0138443, PTO-892), further in view of Callejo et al. (WO 2011/107630, PTO-892)
The disclosure of Arduini 002 and 443 are referenced as discussed above. The combined prior art does not teach a method of preventing peritoneal damage in a subject where the peritoneal membrane is not yet compromised.
Callejo discloses the use of a dialysis solution for the prevention and/or treatment of oxidative stress, apoptotic processes and the peritoneal damage generated by dialysis fluids. (Claim 13)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that PD can be used in a therapeutic method as taught by Arduini but also used in a prophylactic method to prevent peritoneal damage before it happens, as per the disclosure of Callejo, thereby arriving at the instant invention.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

	Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DALE R MILLER/           Primary Examiner, Art Unit 1623